Citation Nr: 0106109	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	N. Lee Presson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and son


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO denied a 
petition to reopen a claim for service connection for 
residuals of a head injury based on a failure to submit new 
and material evidence.  The appellant did not appeal this 
rating decision.

2.  The evidence submitted in support of the petition to 
reopen the claim for service connection for residuals of a 
head injury is duplicative of evidence previously of record.


CONCLUSION OF LAW

The August 1998 rating decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for residuals of a head injury has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for residuals of a head injury was denied 
in December 1976.  The appellant did not appeal this 
decision.  A determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected as 
prescribed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  In March 1997, the Board found new and 
material evidence had not been submitted to reopen the 
claim.  A decision of the Board is final.  38 U.S.C.A. 
§ 7104 (b) (West 1991); 38 C.F.R. § 20.1100 (2000).  When a 
claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 C.F.R. § 20.1105 (2000).  

In August 1998, the RO found new and material evidence had 
not been submitted to reopen the claim for service 
connection for residuals of a head injury.  That rating 
decision was unappealed and is final.  This appeal stems 
from a December 1999 that denied the petition to reopen the 
claim.

When faced with a petition to reopen a previously and 
finally disallowed claim, the Board must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156 (a) (2000).  New and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration.  It is neither 
cumulative nor redundant and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The evidence before the RO at the time of the prior August 
1998 rating decision is summarized as follows.  The appellant 
filed a claim for service connection in September 1976.  The 
appellant alleged that during service in Guam, he was struck 
over the head.  It knocked him out and he was taken to the 
hospital.  He was told the blow cracked his skull and a metal 
plate was put in.  The injury impaired his memory, caused 
headaches and episodes of passing out.  Service medical 
records were not obtained as none were on file according to 
the National Personnel Records Center.  Service records 
indicated that the appellant reported for sick call in 1944 
and was returned to duty.

In a September 1976 statement, Dr. Huie diagnosed syncopal 
attacks as a result of the appellant's reported inservice 
head injury.  A November 1976 VA examination indicated a 
diagnosis of syncope of unknown etiology and a history of a 
skull defect with no residuals.  VA Medical Center records 
and private medical records that did not address the issue of 
service connection were of record.  The record contained 
transcripts of the appellant's testimony, and lay statements 
supporting his claim.  In January 1998 Dr. Lakhanpal 
interviewed and examined the appellant.  The report indicated 
that there was no metal plate or evidence of any skull defect 
revealed by computed tomography.  Post head injury with 
chronic headaches, paroxysmal positioning vertigo, recurrent 
syncopal episodes with the possibility of these being 
seizures, and a subcortical type of moderate dementia was 
diagnosed.  The abnormalities might have dated to a possible 
intracranial or subarachnoid hemorrhage due to the reported 
head trauma in service.

The evidence associated with the claims folder in support of 
the petition to reopen the claim for service connection for 
residuals of a head injury consisted of duplicate copies of 
Dr. Lakhanpal's January 1998 report, duplicate copies of the 
service records, and the transcript of the testimony 
submitted to the Board in November 2000 by the appellant, his 
wife, and his son.  The testimony was duplicative of the 
prior claim and testimony.  The evidence submitted in support 
of the petition is entirely duplicative of previous 
submissions, and is therefore by definition not new and 
material.  The evidence submitted in support of the petition 
to reopen fails to cure the evidentiary defect that existed 
at the time of the prior denials.  Although there exists 
competent evidence in the form of his testimony that he was 
hit in the head in service, the preponderance of the evidence 
is against a finding that there were residuals of that 
injury.  In the absence of new and material evidence that 
addresses this defect, the petition to reopen the claim is 
denied and the Board does not proceed to an analysis of the 
duty to assist or the merits of the claim. 


ORDER

The petition to reopen the claim for service connection for 
residuals of a head injury is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

